Citation Nr: 0005703	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  95-29 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for a right knee 
disorder for the period prior to October 24, 1996.

2.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 20 percent, from October 24, 
1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from February 1978 to June 
1990.

By rating decision in August 1990, service connection was 
granted for status post torn right medical meniscus.  In 
September 1994, the veteran filed a claim for an increased 
rating for his service connected knee disability.  This 
appeal arises from the December 1994 rating decision from the 
St. Petersburg, Florida Regional Office (RO) that continued 
the evaluation of the veteran's service connected status post 
torn right medial meniscus as 0 percent.  A Notice of 
Disagreement was filed in February 1995 and a Statement of 
the Case was issued in August 1995.  A substantive appeal was 
filed in August 1995 with no hearing requested. 

This case was remanded in September 1997 and in March 1998 
for further development.  The case was thereafter returned to 
the Board.

The evaluation of the veteran's service connected right knee 
disability was increased from 0 percent to 10 percent, 
effective October 24, 1996, by rating decision in January 
1997, and increased from 10 percent to 20 percent, effective 
October 24, 1996, by rating decision in September 1998.  In 
December 1998, the veteran indicated that he was continuing 
his appeal of the increased evaluation back to the date of 
his claim in September 1994.  The RO has considered this as a 
request for entitlement to an earlier effective date; 
however, a veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Therefore, the issues on appeal are those listed 
on the title page of this decision.

Additional issues for which a notice of disagreement has been 
filed are the subjects of the Remand decision below.

 

FINDINGS OF FACT

1.  The veteran's claim for an increased rating is plausible, 
and all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  For the period prior to October 24, 1996, the veteran's 
service-connected right knee disorder was manifested by pain 
and tenderness but no instability or limitation of motion.

3.  For the period effective from October 24, 1996, the 
veteran's service-connected right knee disorder was 
manifested by the presence of degenerative arthritis of the 
right knee with functional limitation of extension to 20 
degrees but no instability. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 10 percent 
for a right knee disorder for the period prior to October 24, 
1996 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5003, 5256, 5257, 5258, 5260, 5261 (1999). 

2.  The criteria for the assignment of a rating of 30 percent 
a right knee disorder for the period effective from October 
24, 1996 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5260, 5261 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he had an 
injury of the right knee that resulted in a torn meniscus of 
the right knee.  

By rating action of August 1990, service connection for 
status post torn right medial meniscus was granted and a 
noncompensable evaluation was assigned.

In September 1994, the veteran filed a claim for an increased 
rating for a right knee disability.

Associated with the file were VA outpatient records from 
September 1992 to September 1994 that show that in September 
1992, the veteran had an arthroscopy of the right knee.  The 
examination of the knee showed no swelling or effusion.  The 
range of motion was from 0 to 120 degrees.  There was minimal 
joint line tenderness and there was no obvious laxity.  Under 
diagnoses, right medial meniscus was noted.

By rating action of December 1994, the evaluation of the 
veteran's service connected status post torn right medial 
meniscus, currently 0 percent, was continued.  The current 
appeal to the Board arises from this action.

On a VA examination in July 1995, the veteran complained of 
pain in the right knee.  The gait was normal. 

VA outpatient treatment records from April 1995 to June 1995 
show that in April 1995, the veteran was seen with complaints 
of persistent pain of the right knee for six months.  He 
denied decreased tolerance for prolonged standing or walking.  
He was status post a medical meniscectomy.  On examination of 
the right knee, there was full range of motion.  There was no 
instability.  The impression was status post medial 
meniscectomy and the veteran was referred for an orthopedic 
consultation.  

In June 1995, the veteran was seen with complaints of 
persistent right knee pain.  He had a history of derangement 
of the lateral meniscus.  

VA outpatient records from September 1995 to October 1996 
show that an orthopedic consultation in September 1995 shows 
that the veteran had a new MRI that showed no more tears.  On 
examination, the range of motion was full.  The right knee 
was tender medially.  The impression included osteoarthritis 
of the right knee.  He was given a brace.  An additional 
record from September 1995 shows that jumping, running, 
carrying greater than 50 pounds, and standing for more than 
two hours aggravated his knee symptoms.  

A record from December 1995 shows that the veteran was seen 
with chronic right knee pain.  The assessment included 
chronic knee pain secondary to degenerative joint disease.  

In February 1996, the veteran was seen with a history of 
right knee pain.  An MRI showed grade II degeneration of the 
lateral meniscus.  There was no definite tear.  He was status 
post a medial meniscectomy.  Right knee x-rays from 1995 were 
negative.  On examination, the veteran was ambulating well 
with a prosthetic brace for the right knee.  The knee was 
nontender.  Drawer and Lachman's were negative.  The 
impression included history of degenerative joint disease.

In April 1996, the veteran was seen with complaints of 
persistent pain of the right knee.  He had a history of 
degeneration.  The diagnoses included osteoarthritis of the 
right knee.

In July 1996, the veteran was seen with complaints of pain of 
the right knee.  There was no give way, locking, or effusion.  
On examination, the right knee was tender medially.  It was 
stable anterior, posterior, medially, and laterally.  There 
were degenerative changes of the right knee.  The impression 
included osteoarthritis of the right knee.

In October 1996, it was noted that an MRI was negative.  It 
was noted that the veteran could go back to work with a brace 
on if necessary.  He should not stand more than two hours at 
a time.  He should not lift more than 50 pounds.  
Additionally noted was that the veteran should not do stairs, 
squatting or jumping for six months.  

On a VA examination in November 1996, the veteran reported 
that his right knee would swell and give out.  He had no 
falls and no locking.  On examination, the veteran was 
wearing a large brace over the right knee.  The flexion of 
the right knee was to 80 degrees with marked limitation of 
flexion.  Extension was completed to 0 degrees.  The patella 
reflexes were 2+ and Achilles reflex was not found.  The 
veteran had no edema and no effusion.  An Apley test was 
negative for pain.  He favored his right knee when walking.  
The x-rays from April 1996 were essentially normal.  The 
diagnoses included degenerative joint disease of the right 
knee.  

By rating action of January 1997, the evaluation of the 
veteran's status post torn right medial meniscus was 
increased to 10 percent effective October 24, 1996, the date 
the VA examination was prepared to be scheduled.  

In September 1997, a letter from the RO was sent to the 
veteran at an address of record requesting names and 
addresses of all medical care providers who treated the 
veteran for a right knee disability.

On a VA examination in June 1998, the veteran complained of 
swelling and pain with prolonged standing.  He reported some 
vague areas of pain both medial and lateral and above and 
below the patella.  He reported that the pain limited his 
duration of ambulation and standing despite wearing a knee 
brace at all times.  He reported that his symptoms were 
constant and resulted in increasing pain with increasing 
activity, but otherwise he did not have flare-ups with 
further decrease in range of motion or incoordination or 
fatigability.  He reported that occasionally his knee gave 
out, but he did not fall and was able to walk despite the 
pain.  

On examination, the veteran ambulated slowly with a slight 
limp of the right leg.  On palpation, there was bony pain 
medial to the patella.  There was no effusion or edema.  
There was no crepitation to palpation.  There was no 
instability to anterior, posterior, medial, or lateral 
stress.  The veteran had flexion to 110 degrees and extension 
to 20 degrees actively and passively with guarding beyond 20 
degrees secondary to the reported medial pain.  He had 
weakened flexion and extension which he reported was 
secondary to guarding secondary to the pain.  There was no 
evidence of dislocated cartilage.  There was no evidence of 
locking or pain within the limits of 20 and 110 degrees of 
range of motion.  The range of motion was both active and 
passive.  The x-rays of June 1998 were normal.  An MRI 
revealed degenerative lateral meniscus without evidence of 
tear and presence of a small effusion.  The assessment 
included degenerative meniscus of the right knee with 
decreased range of motion to 110 degrees of flexion and 
approximately 20 degrees of extension, although with 
ambulation, extension was closer to 10 degrees.  The symptoms 
were constant without specific flare-ups, but the veteran did 
exhibit weakened movement secondary to pain.  He was able to 
ambulate and get on and off the examining table without 
assistance.  The veteran's disability did seem to limit his 
functional ability to a constant level described in the range 
of motion above without further limitation during flare-ups.  
There was no evidence of instability or dislocated cartilage.  

By rating action of September 1998, the evaluation of the 
veteran's service connected right knee disorder was increased 
to 20 percent, effective October 24, 1996.  

VA outpatient records from June 1998 to March 1999 show that 
in September 1998, the veteran was seen regarding complaints 
of pain of the right knee.  In October 1998, an x-ray of the 
right knee showed degenerative joint disease.  A notation 
from March 1999 shows that the veteran was suffering from 
early traumatic arthrosis of the right knee.  He was advised 
to refrain from frequent kneeling and squatting, climbing 
steps, and prolonged standing in the same position.

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).  It was noted in a prior Remand 
that a letter to the veteran regarding obtaining additional 
treatment records for a right knee disability was sent to a 
Tampa, Florida address rather than a St. Petersburg address, 
and that this may be an incorrect address.  The undersigned 
notes that the veteran has both the Tampa, Florida address to 
which the letter was sent and a St. Petersburg, Florida 
address of record; and the letter to the Tampa, Florida 
address was not returned as undeliverable, therefore, the 
duty to assist in this regard is satisfied.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).  In a precedent 
opinion, the VA General Counsel held that separate ratings 
are available for disabilities manifested by instability of 
the joint (rated under Diagnostic Code 5257) and limitation 
of motion (rated under Diagnostic Codes 5260 and 5261).  See 
VAOPGCPREC 23-97. 

The appellant's service-connected right knee disability is 
currently rated under Diagnostic Code 5257, which pertains to 
other impairment of the knee and recurrent subluxation or 
lateral instability.  Under this code, a disability 
evaluation of 10 percent is warranted when there is slight 
impairment or recurrent subluxation or lateral instability.  
An evaluation of 20 percent is assigned when there is 
moderate impairment or recurrent subluxation or lateral 
instability.  An evaluation of 30 percent is assigned when 
there is severe impairment or recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of joint affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  38 C.F.R. 
§  4.71a, Diagnostic Code 5003 (1999).

Ratings pertaining to limitation of motion include the 
following:

Diagnostic Code 5256 relates to ankylosis of the knee.  Under 
this code, ankylosis of the knee in a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees warrants a 30 percent evaluation.  Ankylosis of the 
knee in flexion between 10 degrees and 20 degrees warrants a 
40 percent evaluation.  Ankylosis of the knee in flexion 
between 20 degrees and 45 degrees warrants an evaluation of 
50 percent.  Extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more warrants an 
evaluation of 60 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (1999).

Diagnostic Code 5258 relates to semilunar cartilage, 
dislocated with frequent episodes, of "locking", pain, and 
effusion into the joint.  Under this code, a 20 percent 
evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (1999).

Removal of semilunar cartilage, symptomatic is rated as ten 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(1999).

Diagnostic Code 5260 relates to evaluations for limitation of 
flexion of the leg.  Under this code, a noncompensable 
evaluation is assigned when flexion is limited to 60 degrees.  
When flexion is limited to 45 degrees, a 10 percent 
evaluation is assigned.  When flexion is limited to 30 
degrees, a 20 percent rating is assigned.  When flexion is 
limited to 15 degrees a 30 percent evaluation is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Diagnostic Code 5261 relates to evaluations for limitation of 
extension of the leg.  Under this code, a noncompensable 
evaluation is assigned when extension is limited to 5 
degrees.  When extension is limited to 10 degrees, a 10 
percent evaluation is assigned.  When extension is limited to 
15 degrees a 20 percent evaluation is assigned.  When 
extension is limited to 20 degrees, a 30 percent evaluation 
is assigned.  When extension is limited to 30 degrees, a 40 
percent evaluation is assigned.  When extension is limited to 
45 degrees, a 50 percent evaluation is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1999).

The veteran is assigned a 0 percent evaluation for a right 
knee disorder under Diagnostic Code 5257 prior to October 24, 
1996.  VA records show that the veteran had full range of 
motion but complaints of pain.  As such, the Board finds that 
a 10 percent rating is warranted as analogous to symptomatic 
residuals of removal of semilunar cartilage under Diagnostic 
Code 5259.  The 10 percent rating under Diagnostic Code 5259 
includes pain.  Moreover, as there was no evidence prior to 
October 24, 1996 of a dislocated semilunar cartilage with 
frequent episode of locking, pain and effusion into the 
joint, a 20 percent rating under Diagnostic Code 5258 is not 
warranted.  Consideration has also been given to the codes 
pertaining to limitation of motion.  However, no limitation 
of motion was found.  Any functional loss due to pain is 
incorporated into the ten percent rating being assigned under 
Diagnostic Code 5259.  Finally, there was no evidence of 
instability during the time period under discussion.  
Accordingly, a 10 percent rating and no greater is warranted 
prior to October 24, 1996.

The veteran is assigned a 20 percent evaluation for a right 
knee disorder under Diagnostic Code 5257 from October 24, 
1996.  The June 1998 VA examination shows that the veteran 
had no instability.  Range of painless motion was from 20 
degrees of extension to 110 degrees of flexion, free of pain.  
In view of the fact that there was pain at 20 degrees of 
extension, the Board finds that there is functional 
limitation of extension such as to warrant a thirty percent 
rating under Diagnostic Code 5261.  A higher evaluation is 
not warranted as there is no evidence of functional loss 
greater than that provided by the 30 percent rating.  
Additionally, as there is no showing that the veteran has 
instability of the right knee, there is no need to consider 
whether a separate rating should be assigned for instability 
and arthritis with limitation of motion under VAOPGCPREC 23-
97.

In addition to considering pain on motion, the Board has 
considered the other requirements set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  On the June 1998 VA 
examination, the examiner indicated that the veteran did not 
have specific flare-ups.  He did have weakened movement and 
fatigability secondary to pain.  This has been considered in 
the increased rating assigned the left knee disability.  


ORDER

Entitlement to a 10 percent rating for a right knee disorder, 
prior to October 24, 1996 is granted, subject to the criteria 
governing the payment of monetary awards.

Entitlement to a 30 percent rating for a right knee disorder, 
from October 24, 1996, is granted, subject to the criteria 
governing the payment of monetary awards. 


REMAND

The Board notes that the veteran filed a Notice of 
Disagreement in August 1995 to a July 1995 rating action that 
denied increased evaluations for service connected 
postoperative resection, Haglund's deformity, right foot and 
calcaneal spur, left heel.  The filing of a Notice of 
Disagreement puts a claim in appellate status, and this claim 
must be considered in connection with the current appeal.  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should furnish the veteran with a 
statement of the case on the issue of 
entitlement to an increased evaluation 
for service connected postoperative 
resection, Haglund's deformity, right 
foot and calcaneal spur, left heel.  If a 
substantive appeal is filed, these issues 
should be returned to the Board for 
continuation of appellate review. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



